            Case 2:19-cv-01326-APG-NJK Document 76 Filed 09/03/21 Page 1 of 3




 1   Paul D. Powell, Esq. (SBN 7488)
     Ryan T. O’Malley, Esq. (SBN 12461)
 2   Tom W. Stewart, Esq. (SBN 14280)
     THE POWELL LAW FIRM
 3
     8918 Spanish Ridge Avenue, Suite 100
 4   Las Vegas, Nevada 89148
     paul@tplf.com | romalley@tplf.com
 5   tstewart@tplf.com
     Phone 702.728.5500 | Fax 702.728.5501
 6   Attorneys for Plaintiff
                               UNITED STATES DISTRICT COURT
 7
                                         DISTRICT OF NEVADA
 8
     LATOYA WILLIAMS-WILKERSON, individually,) CASE NO. 2:19-cv-01326-APG-NJK
 9                                             )
               Plaintiffs,                     )
10
          vs.                                  )
11                                             ) STIPULATION TO
     MAIKA ABRIGO, individually; DOES I-X, and ) CONTINUE TRIAL
12   ROE CORPORATIONS I-X, inclusive,          )
                                               )
13             Defendants.                     )
14                                             )
                                               )
15
            IT IS HEREBY STIPULATED by and between Plaintiff LaToya Williams-Wilkerson, by
16
     and through herr attorneys of record Paul D. Powell, Esq., Ryan T. O’Malley, Esq. and Thomas
17
     W. Stewart, Esq. of The Powell Law Firm, and Defendant, Maika Abrigo, by and through his
18
     attorney, James Silvestri, Esq. and Ali Iqbal, Esq., of the law firm Pyatt Silvestri (collectively, the
19
     parties), and hereby stipulate that this matter be continued from its’ current trial stack of September
20
     27, 2021 to the next available trial stack in January 2022 or later.
21
     ///
22
     ///
23
     ///
24

25   ///

26   ///
27   ///

                                                       1
           Case 2:19-cv-01326-APG-NJK Document 76 Filed 09/03/21 Page 2 of 3




 1         IT IS SO STIPULATED.
 2   DATED this 2nd day of September, 2021.           DATED this 2nd day of September, 2021
 3    THE POWELL LAW FIRM                                PYATT SILVESTRI
 4
      By: _ /s/ Tom W. Stewart, Esq.___                  By: /s/ Ali R. Iqbal, Esq.
 5                                                       James P.C. Silvestri, Esq.
      Paul D. Powell, Esq.                    .
 6    Ryan T. O’Malley, Esq.                             Ali R. Iqbal, Esq.
      Tom W. Stewart, Esq.                               PYATT SILVESTRI
 7    8918 Spanish Ridge Avenue, Suite 100               701 Bridger Avenue, Suite 600
      Las Vegas, Nevada 89148                            Las Vegas, Nevada 89101
 8    Attorneys for Plaintiff                            Attorneys for Defendant
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

                                                  2
            Case 2:19-cv-01326-APG-NJK Document 76 Filed 09/03/21 Page 3 of 3




 1                                                                                 Wilkerson v. Abrigo
                                                                              2:19-cv-01326-APG-NJK
 2
                                                  ORDER
 3

 4   Pursuant to stipulation by the parties, and for good cause shown, the trial in this matter is hereby

 5   continued from September 27, 2021 to March 18, 2022, at 9:00 a.m. and Calendar Call

 6   continued to March 8, 2022 at 9:00 a.m. The September 7, 2021 Master Trial Calendar is
 7   vacated.
 8   IT IS SO ORDERED.
 9
     DATED this 3rd day of September, 2021.
10                                                ________________________________________
11                                                 UNITED STATES DISTRICT COURT JUDGE

12   Submitted by:

13   THE POWELL LAW FIRM
14   /s/ Tom W. Stewart, Esq.________
     Paul D. Powell, Esq.                                  .
15   Nevada Bar No. 7488
16   Ryan T. O’Malley, Esq.
     Nevada Bar No. 12461
17   Tom W. Stewart, Esq.
     Nevada Bar No. 14280
18   8918 Spanish Ridge Avenue, Ste. 100
     Las Vegas, NV 89148
19   Attorneys for Plaintiff
20

21

22

23

24

25

26

27

                                                      3
